Case: 2:20-cv-02979-SDM-MRM Doc #: 46 Filed: 07/21/21 Page: 1 of 3 PAGEID #: 3163




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     EASTERN DIVISION AT COLUMBUS


ROSALIE N. KENNEDY,

                       Petitioner,                 :   Case No. 2:20-cv-2979

       - vs -                                          District Judge Sarah D. Morrison
                                                       Magistrate Judge Michael R. Merz

WARDEN, Marysville
 Reformatory for Women,

                                                   :
                       Respondent.


  DECISION AND ORDER ON MOTIONS FOR JUDICIAL NOTICE


       This habeas corpus case is before the Court on Petitioner’s Motion for Judicial Notice of

Documents Relevant to this Case (ECF No. 44) referring to the following documents:

                ECF No. 9-3, PageID 140, 141, 142, and 143 consists of copies of
                documents apparently filed by Marc Triplett as attorney for Gary
                Kennedy, Defendant in Bellefontaine Municipal Court Case No. 97-
                CRB-418. The Certificates of Service show service on attorney
                William Goslee as an assistant city prosecutor.

                ECF No. 34, PageID 2719 purports to be a March 21, 1997,
                statement of Gary Kennedy provided to the Logan County Sheriff’s
                Office regarding the 1997 domestic violence case against him.

                ECF No. 20, PageID 681-85 are the pages of a Motion in Limine
                filed in this case in the trial court on Defendant’s behalf by attorney
                Tina McFall and part of the State Court Record as filed by
                Respondent, to wit, Ex. 20.

In her Motion to Amend, Petitioner also seeks judicial notice of the attached documents (ECF No.

45). PageID 3160 purports to be the first page of an unsigned ex parte motion to hire an expert.


                                                  1
Case: 2:20-cv-02979-SDM-MRM Doc #: 46 Filed: 07/21/21 Page: 2 of 3 PAGEID #: 3164




PageID 3161 is a Proof of Service of an unidentified document by Assistant Prosecutor Alice

Robinson-Bond on Petitioner’s trial counsel Schregardus and McFall on October 24, 2017; at the

very end of the page appear the words “Motion to Compel.” Petitioner claims these documents

are relevant to her case and help prove her innocence, but she does not explain how.

          Fed. R. Evid. 201 allows a federal court to take judicial notice of adjudicative facts in a

case that judge is trying. Judicial notice substitutes for admission of testimonial evidence when

the facts in question are commonly known and or can be “accurately and readily determined from

sources whose accuracy cannot reasonably be questioned.”

          An example of the first would be that the intersection of Second and Perry Streets (where

the Walter H. Rice Federal Building and United States Courthouse is located) is in the City of

Dayton, County of Montgomery, and State of Ohio. In a trial of someone for running a red light

at that intersection, the prosecution would have to prove venue, but everyone who works in

downtown Dayton knows that intersection is in Dayton, so a judge might properly take judicial

notice.

          As an example of the second, the Magistrate Judge notes the famous murder trial in which

Abraham Lincoln had to prove how much moonlight there was on the night of the crime and did

so by referring to the almanac. People in the area might not have remembered what phase of the

moon occurred the night of the murder, but the almanac was a source whose accuracy could not

reasonably be questioned.

          It is unclear to the Court how the documents referred to in Petitioner’s Motions fit within

the definition of judicial notice. The Court may take judicial notice of public records. Winget v.

JP Morgan Chase Bank, N.A., 537 F.3d 565, 576 (6th Cir. 2008); Wyser-Pratte Mgmt. Co. v.

Telxon Corp., 413 F.3d 553, 560 (6th Cir. 2005); Jackson v. City of Columbus, 194 F.3d 737 (6th



                                                   2
Case: 2:20-cv-02979-SDM-MRM Doc #: 46 Filed: 07/21/21 Page: 3 of 3 PAGEID #: 3165




Cir. 1999). That would include documents from the 1997 domestic violence case and from the

trial court in this case, but only for a proper purpose. A federal habeas corpus court cannot admit

new evidence in support of a petition that was not submitted to and considered by the state courts.

Cullen v. Pinholster, 563 U.S. 170 (2011). And even if the Court can properly take judicial notice

of the existence of certain documents, that does not mean it can accept as true statements made in

those documents.

           In sum, Petitioner is welcome to try to explain to the Court why these documents are

relevant and if they were submitted to the state courts.1 Petition’s Motions for Judicial Notice are

DENIED without prejudice to their renewal if she can satisfy these conditions.



July 20, 2021.

                                                                       s/ Michael R. Merz
                                                                      United States Magistrate Judge




1
    Obviously PageID 681-85 were filed in the Logan County court and are already part of the record.

                                                          3
